EXHIBIT (17)(a)(i) Annual Report April 30, 2009 EATON VANCE CREDIT OPPORTUNITIES FUND IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy only applies to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio (if applicable) will file a schedule of its portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Credit Opportunities Fund MANAGEMENTS DISCUSSION OF FUND PERFORMANCE Economic and Market Conditions * Credit markets experienced unprecedented volatility during the year ending April 30, 2009. The subprime crisis of 2007 expanded in 2008 to include nearly all credit instruments, which, in turn, caused the world economy to slip into recession. September 2008 brought a series of events that rattled the financial markets: the government bailouts of Fannie Mae and Freddie Mac, the bankruptcy of Lehman Brothers, the rescue of American International Group, and a litany of unprecedented steps by the U.S. Treasury and the Federal Reserve to stabilize the credit markets. The 12-month period was a rollercoaster for the credit sectors of the bond market, with poor performance in the first eight months offset by a recovery in the final four months. U.S. Treasuries generally benefited from the flight to quality, turning in positive returns. For the year ending April 30, 2009, the total returns for the S&P/LSTA Leveraged Loan Index, the Merrill Lynch U.S. High Yield Index and the Barclays Capital U.S. Intermediate Government Bond Index were -13.43%, -14.69% and 6.65%, respectively. * In the high-yield and bank loan markets, there was little doubt that a recession would bring higher default rates, but it was difficult to reconcile trading levels with market fundamentals during November and December of 2008. A range of data and criteria used to monitor creditworthiness suggested that overall credit quality appeared to be in line with previous downturns. High-yield bonds and bank loans traded far below levels consistent with default and recovery expectations, reflecting a full-scale breakdown in the credit markets. * During the final four months of the period, the market for bank loans staged a significant turnaround, and cash was put to work in a sector with no active sellers and a new issue market that remained largely closed. As a result, loan prices jumped. Other positive developments included spread tightening and robust debt issuance in the investment-grade debt market and improvements in short-term financing and other liquidity measures as government stimulus programs began to take hold. The high-yield market also benefited from the narrowing of spreads and a more optimistic outlook. Within the high-yield universe, higher-credit-quality bonds outperformed lower-credit-quality bonds, and shorter-maturity issues outperformed those with longer maturities. Management Discussion * The Fund is a closed-end fund and trades on the New York Stock Exchange under the symbol EOE. The Funds investment objective is to provide a high level of current income, with a secondary objective of capital appreciation. Eaton Vance Credit Opportunities Fund Total Return Performance 4/30/08  4/30/09 NYSE Symbol EOE At Net Asset Value (NAV) 1 -51.30% At Share Price 1 -55.62 S&P/LSTA Leveraged Loan Index 2 -13.43 Premium/(Discount) to NAV (4/30/09) -12.85% Total Distributions per common share $1.33 Distribution Rate 3 At NAV 13.66% At Share Price 15.67% Please refer to page 3 for additional performance information. 1 Performance results reflect the effects of leverage. 2 It is not possible to invest directly in an Index. The Indexs total return reflects changes in value of the loans constituting the Index and accrual of interest and does not reflect the commissions or expenses that would have been incurred if an investor individually purchased or sold the loans represented in the Index. Unlike the Fund, the Indexs return does not reflect the effect of leverage. 3 The Distribution Rate is based on the Funds most recent monthly distribution per share (annualized) divided by the Funds NAV or share price at the end of the period. The Funds monthly distributions may be comprised of ordinary income, net realized capital gains and return of capital. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. The Funds performance at share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Absent an expense waiver by the investment adviser, the returns would be lower. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Eaton Vance Credit Opportunities Fund MANAGEMENTS DISCUSSION OF FUND PERFORMANCE * T he Funds loan investments are very well diversified, with 107 borrowers and no single investment representing more than 2.1% of the total investments. The Fund is also broadly diversified by industry, as none constituted more than 7.2% of total investments as of April 30, 2009. A diversified approach should help the Fund mitigate risk in an increasing default envi-ronment.Management can shift allocations among loans and bonds. The Fund remained more heavily weighted toward first and second lien secured loans, which, in managements view, may fare better in an increasing default environment. * As a result of the previously discussed market dislocation, the market value of the Funds investments continued to decline significantly during the year ending April 30, 2009, resulting in poor total returns of -55.62% at share price and -51.30% at NAV. The Funds total return at NAV trailed the S&P/LSTA Leveraged Loan Index (the Index) 1 as a result of leverage on the Fund, which accentuated the negative returns during the extreme part of the credit crunch that took place in the latter part of 2008. In addition, the Fund held a higher concentration of second lien bank loans compared to the Index, which detracted from relative performance. During the year, however, the Fund continued to provide a high level of current income. * The performance of the Funds high-yield bond investments was hurt by a lower allocation in BB-rated bonds relative to the Merrill Lynch U.S. High Yield Index, as BB-rated issues outperformed in the difficult market environment. Additionally, the Fund lost ground as a result of not owning GMAC bonds when the government made GMAC a bank holding company instead of letting it go bankrupt. During the high-yield markets recovery in 2009, however, the Funds emphasis on B-rated bonds benefited performance. These companies made it through the tumultuous environment virtually intact with credit profiles that did not deteriorate to the extent initially expected. The Fund also invested in higher-quality, investment-grade securities as well as in companies that have been able to access the capital markets and issue new securities in the new issue market. Technology, utilities and cable/satellite were among the Funds top-performing high-yield bond sectors, all of which outperformed due to strong security selection compared to the Merrill Lynch U.S. High Yield Index. Underweight positions in the paper, banking and automotive sectors detracted from performance within the high-yield portion of the Fund. *
